Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display device that includes a substrate and a bank layer disposed on the substrate. The bank layer defines an emission area and a non-emission area of a pixel. A spacer is disposed on a portion of the bank layer. A touch member is disposed above the spacer. At least one overcoat layer is disposed on the touch member. A dielectric constant of the at least one overcoat layer in a region overlapping the spacer in a thickness direction of the substrate is larger than a dielectric constant of the overcoat layer in a region that does not overlap the spacer in the thickness direction of the substrate.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display device including, inter alia, 
a substrate; 
a bank layer disposed on the substrate and defining an emission area and a non-emission area of a pixel; 
a spacer disposed on a portion of the bank layer in the non-emission area of the pixel; 
a touch member disposed above the spacer: and 
at least one overcoat layer disposed on the touch member, 
wherein a dielectric constant of the at least one overcoat layer in a region overlapping the spacer in a thickness direction of the substrate is larger than a dielectric constant of the at least one overcoat layer in a region that does not overlap the spacer in the thickness direction of the substrate, of 
a substrate; 
a bank layer disposed on the substrate and defining an emission area and a non-emission area of a pixel; 
a spacer disposed on a portion of the bank layer in the non-emission area of the pixel; 
at least one overcoat layer disposed on an encapsulation layer disposed above the bank laver; and 
a touch member disposed on the at least one overcoat layer, 
wherein a dielectric constant of the at least one overcoat layer in a region overlapping the spacer in a thickness direction of the substrate is smaller than a dielectric constant of the overcoat layer in a region that does not overlap the spacer in the thickness direction of the substrate, of claim 12 (see emission area EMA, non-emission area NEM, bank layer 126, spacer 127, and overcoat layer 252 in a region overlapping the spacer; fig. 16).
Pak (US 2012/0105347) teaches a flat panel display with built-in touch sensors includes a first substrate having a plurality of gate lines extending in a first direction and a plurality of data lines extending in a second direction and crossing the gate lines, and a plurality of pixels respectively formed in regions defined by the gate and data lines. A second substrate is joined together with the first substrate with a liquid crystal layer interposed therebetween. A plurality of touch sensors are at positions adjacent to the respective pixels between the first and second substrates. Each of the touch sensors includes a conductive column spacer on the second substrate, a semiconductor layer in a region on the first substrate, corresponding to the conductive column spacer, and first and second electrodes respectively overlapped with the semiconductor layer in regions at both ends on the semiconductor layer.  Pak does not teach nor suggest above structures as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628